DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6, 8, 10, 11, 13 -19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by NISHINO et al. (WO 2017159394, hereinafter NISHINO. Translation is provided herewith. Citation is made from the provided translation).	
Regarding claim 1, NISHINO discloses a method for compensating a Power Supply Rejection Ratio (PSRR) in an image sensor (abstract), the method comprising: 
 	receiving, by processing circuitry (901 fig. 9), at least one analog signal from an active pixels sensor (APS) array (analog signal received in comparator 25 from an active pixels sensor 21 (APS) array, fig. 1.
When a voltage is applied to the gate of the selection transistor 35 connected to the vertical signal line 26, a pixel signal corresponding to the voltage of the floating diffusion region 33 is passed through the amplification transistor 34, the selection transistor 35, and the vertical signal line 26. And supplied to the comparator 25. The pixel signal output from the pixel circuit 21 in this way is a signal having a magnitude corresponding to the amount of light received by the photodiode 31 – page 3, ¶3), the at least one analog signal including power supply noise (abstract, In this case, the noise propagating to the comparator 25 is mainly generated in the pixel power supply, and is generated in the comparator 25 via the pixel circuit 21 and the analog power supply. There is analog power supply noise propagating. This analog power supply noise is superimposed on the reference signal generated by the DAC and propagated to the comparator 25 – page 10, ¶2); 
 	combining, by the processing circuitry, amplified power supply noise with at least one ramp signal to obtain combined power supply noise (In this case, the noise propagating to the comparator 25 is mainly generated in the pixel power supply, and is generated in the comparator 25 via the pixel circuit 21 and the analog power supply. There is analog power supply noise propagating. This analog power supply noise is superimposed on the reference signal generated by the DAC and propagated to the comparator 25 – page 10, ¶2. Reference signal is the ramp signal. Superimposing is understood as added or combined with amplified power supply noise. Amplifier 34 is understood amplifies FD signal at node 33, which includes noise signal induced due to power supply, figs. 1, 6, 7. The combined power supply noise also comes in noise correction circuit 181, fig. 6); and 
 	compensating, by the processing circuitry, the PSRR of the APS array by cancelling the power supply noise of the at least one analog signal using the combined power supply noise (For analog power supply noise generated by the analog power supply, an analog power supply noise correction circuit 181 is provided between the analog power supply and the DAC, and an analog noise correction signal generated by the analog power supply noise correction circuit 181 is provided. This cancels the analog power supply noise.
That is, the analog power supply noise correction circuit 181 monitors the occurrence of analog power supply noise in the analog power supply, and generates an analog noise correction signal for canceling (correcting) the analog power supply noise based on the generated analog power supply noise. To do the analog power supply noise correction circuit 181 inputs the generated analog noise correction signal to the comparator 25 via the DAC, so that the comparator 25 cancels the analog power supply noise. In other words, the analog power supply noise correction circuit 181 cancels the analog power supply noise superimposed on the reference signal by superimposing the analog noise correction signal on the reference signal generated by the DAC. Therefore, the analog noise correction signal is a signal having the same amplitude as the analog power supply noise and having a phase different from that of the analog power supply noise by 180 degrees – page 10, ¶4-¶6).
Regarding claim 2, NISHINO discloses the method of claim 1, wherein the APS array comprises a plurality of pixels arranged in a plurality of rows and columns for generating the at least one analog signal in response to absorbed light energy (n the above-described embodiment, the case where the present invention is applied to a CCD or CMOS image sensor in which pixels that detect signal charges corresponding to the amount of visible light as physical quantities are arranged in a matrix has been described as an example. However, the present technology is not limited to those applications, and can be applied to all solid-state imaging devices – page 17, ¶1).
Regarding claim 3, NISHINO discloses the method of claim 1, wherein 
 	receiving the at least one analog signal includes reading the at least one analog signal from at least one column of the APS array, the APS array including a plurality of pixels, the power supply noise degrading the PSRR of the APS array (fig. 1, abstract, page 17, ¶1); and 
 	the method further comprises 
 		receiving the at least one ramp signal (ramp signal is understood implemented in reference signal that goes in the comparator 25, fig. 6, upper branch, which also enters correction circuitry 181), and 
 		buffering the at least one ramp signal using buffer transistors (ramp signal is buffered using buffer transistors 129 and/or 117, fig. 5).
Regarding claim 4, NISHINO discloses the method of claim 3, wherein the at least one ramp signal includes a single slope ramp signal or a multi-slope ramp signal (At the time of AD conversion of the pixel signal, a reference signal which is a ramp wave whose waveform (voltage value) changes in a slope shape in the time direction is generated by the DAC and supplied to the comparator 25 – page 3, ¶8).
Regarding claim 5, NISHINO discloses the method of claim 3, wherein the buffer transistors comprise a first P-type Metal Oxide Semiconductor (PMOS) transistor and a second PMOS transistor (Here, the transistor 129 and the transistor 117 constituting the gain adjusting unit 114 are pMOS transistors having different sizes, and a current mirror circuit is constituted by these transistors – page 7, 2nd last ¶).
Regarding claim 6, NISHINO discloses the method of claim 1, wherein the combining comprises: 
 	generating generated power supply noise matching with the power supply noise of the at least one analog signal ( For analog power supply noise generated by the analog power supply, an analog power supply noise correction circuit 181 is provided between the analog power supply and the DAC, and an analog noise correction signal generated by the analog power supply noise correction circuit 181 is provided. This cancels the analog power supply noise.
That is, the analog power supply noise correction circuit 181 monitors the occurrence of analog power supply noise in the analog power supply, and generates an analog noise correction signal for canceling (correcting) the analog power supply noise based on the generated analog power supply noise. To do the analog power supply noise correction circuit 181 inputs the generated analog noise correction signal to the comparator 25 via the DAC, so that the comparator 25 cancels the analog power supply noise. In other words, the analog power supply noise correction circuit 181 cancels the analog power supply noise superimposed on the reference signal by superimposing the analog noise correction signal on the reference signal generated by the DAC. Therefore, the analog noise correction signal is a signal having the same amplitude as the analog power supply noise and having a phase different from that of the analog power supply noise by 180 degrees – page 10, ¶4-¶6); 
 	generating the amplified power supply noise by amplifying the generated power supply noise (amplified power supply noise is generated by amplifying using amplifier 34 the generated power supply noise at floating diffusion 33, fig. 1, Further, as described above, in the image sensor 11, power supply noise from the pixel power supply propagates to the vertical signal line 26 via the amplification transistor 34 and the selection transistor 35. Therefore, this power supply noise is superimposed on the pixel signal output from the pixel circuit 21 and input to the comparator 25. As a result, the timing at which the output from the comparator 25 inverts is shifted, and a pixel signal having an accurate pixel value cannot be obtained. –  page 3, 2nd last ¶); and 
 	combining the amplified power supply noise with the at least one ramp signal by introducing the amplified power supply noise into the at least one ramp signal buffered at buffer transistors (see claims 1-5 rejections above) using at least one capacitor and current mirrors (current mirror transistors 313 and 314, and/or 311 and 312 and capacitor 125, fig. 8).
Regarding claim 8, NISHINO discloses the method of claim 6, wherein the current mirrors include a first N-type Metal Oxide Semiconductor (NMOS) transistor (Mn1 transistor) and a third PMOS transistor (Mp1 transistor) connected to the at least one capacitor (313 & 314 are pMOS and 311 & 312 are nMOS, capacitor 125, fig. 8).
Regarding claim 10, NISHINO discloses the method of claim 1, wherein cancelling the power supply noise of the at least one analog signal comprises: 
 	subtracting an amplitude of the power supply noise of the at least one analog signal using an amplitude of the combined power supply noise (The analog noise correction signal obtained by the analog power supply noise correction circuit 181 as described above has the same amplitude as the analog power supply noise generated by the analog power supply, and the phase of the analog power supply noise is inverted. The signal is shifted by 180 degrees.
Since the analog power supply noise correction circuit 181 has a simple configuration similar to that in the noise correction circuit 22, the generation of noise in the analog power supply noise correction circuit 181 can be suppressed and the circuit area can be reduced. it can. If the circuit area of the analog power supply noise correction circuit 181 can be reduced, the cost of the image sensor 171 can be reduced – page 12, last 2 ¶s, page 13, first ¶).
Regarding claim 11, NISHINO discloses the method of claim 1, further comprising: 
 	compensating, by the processing circuitry, the PSRR of the APS array by matching a phase delay of the combined power supply noise to a phase delay of the power supply noise of the at least one analog signal for a range of frequencies (As described above, the DC force unit 212 causes a current larger than the current flowing through the transistor 232 to flow (force) to the node N21 connected to the transistor 232, thereby obtaining an analog noise correction signal obtained by the input sense unit 211. Invert the phase of the current. As a result, the analog noise correction signal obtained by inverting the phase of the analog noise correction signal obtained by the input sense unit 211 flows from the node N21 to the node N22 as the analog noise correction signal after the phase inversion. The analog noise correction signal after the phase inversion is a signal whose phase is shifted by 180 degrees from the analog power supply noise.
The delayed phase adjustment unit 213 includes a capacitive element 238 provided between the ground and the node N21. The lag phase adjustment unit 213 adjusts the lag phase in the high band of the analog noise correction signal that flows from the node N21 to the node N22.
That is, the capacitive element 238 of the delayed phase adjustment unit 213 functions as a low-pass filter, and performs phase adjustment, that is, adjustment of the delayed phase by attenuating the AC component of the analog noise correction signal. At this time, the cutoff frequency of the low-pass filter is determined by the capacitance of the capacitor 238 and the resistance component of the transistor 217 – page 11, ¶6-9).
Regarding claim 13, NISHINO discloses an image sensor (912, fig. 9) comprising: 
 	an active pixel sensor (APS) array (page 16, last 4 ☻¶s); and 
 	a read-out circuit (22, 181, 25 combined, fig. 6) coupled to the APS array configured to compensate a Power Supply Rejection Ratio (PSRR) of the APS array (abstract) by 
 		receiving at least one analog signal from the APS array, the at least one analog signal including power supply noise, 
 		combining amplified power supply noise with at least one ramp signal to obtain combined power supply noise, and 
 		cancelling the power supply noise of the at least one analog signal using the combined power supply noise (see substantively similar claim 1 rejection above).
Regarding claim(s) 14, 16-19 although wording is different, the material is considered substantively equivalent to the claim(s) 2, 4-6, 6 as described above.

Regarding claim 15, NISHINO discloses the image sensor of claim 13, wherein the read-out circuit comprises: 
 	a plurality of Analog to Digital Converters (ADCs) connected to a plurality of columns of the APS array, the plurality of columns including a plurality of pixels (In the image sensor 171 as well, in the same manner as in the image sensor 11, the image sensor 171 is provided with a plurality of pixel circuits 21 and a plurality of AD converters for AD converting the outputs of the pixel circuits 21. However, their illustration is omitted – page 10, ¶1), wherein each ADC among the plurality of ADCs is configured to 
 	receive the at least one analog signal by reading the at least one analog signal from at least one of the plurality of columns of the APS array, the power supply noise degrading the PSRR of the APS array, 
 	receive the at least one ramp signal, and 
 	buffer the at least one ramp signal using buffer transistors (see substantively similar claim 3 rejection above).
Allowable Subject Matter

Claims 7, 9, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 7, a first stage including a common source amplifier configured to generate the amplified power supply noise; and a second stage including a source follower with a feed forward path configured to forward the amplified power supply noise to the at least one capacitor with no phase delay in a range of frequencies.

Regarding claim 9, receiving, by the Mn1 transistor, the amplified power supply noise from the at least one capacitor;
 	providing, by the Mn1 transistor, the amplified power supply noise along with a bias voltage to the Mp1 transistor; and 
 	providing, by the Mp1 transistor, the amplified power supply noise along with the bias voltage to the buffer transistors.

Regarding claim 12, wherein the combining combines the amplified power supply noise with the at least one ramp signal by introducing the amplified power supply noise into the at least one ramp signal buffered at buffer transistors using at least one capacitor and current mirrors, the current mirrors including a third PMOS transistor (Mp1 transistor) connected to the at least one capacitor; and 
 	the matching the phase delay includes 
 	modifying configurations of the Mp1 transistor based on the phase delay of the power supply noise of the at least one analog signal, the configurations including multipliers of the Mp1 transistor, and 
 	controlling an impedance of the Mp1 transistor based on the configurations to match the phase delay of the combined power supply noise to the phase delay of the at least one analog signal.
Regarding claim 20, a first stage including a common source amplifier configured to generate the amplified power supply noise; and 
 	a second stage including a source follower with a feed forward path configured to forward the amplified power supply noise to the at least one capacitor with no phase delay in a range of frequencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697